DETAILED ACTION

This office action is in response to the application filed on 12/27/18.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 9,635,953, or Claims 1-19 of US Patent 10,251,490, or Claims 1-18 of US Patent 10,980,351, or Claims 1-25 of US Patent 10,448,749 or claims 1-19 of US Patent 10,092,242, or claims 1-16 of US Patent 11,122,909, or claims 1-19 of US Patent 10,441,087, or claims 1-20 of US Patent 9,844,275.  These patents disclose and claim similar subject matter to each other, each of which discloses and claims subject matter that is the same or substantially the same (or would make obvious) the claims of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents each recite an apparatus with substantially the same structures as claimed in the instant application, including, inter alia, an air mattress with pressure sensors that determine if a user is present, and then provide some functionality based on this presence knowledge.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the claims of the co-pending applications.  The claims of the instant application are therefore fully encompassed by (and anticipated by) the claims of the co-pending applications regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the co-pending claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.





Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant’s claims are directed toward aspects of data analysis techniques and methods that are not explicitly described in Applicant’s specification.  Applicant has not provided explicit detail as to how to perform various data analysis techniques such as “generate one or more presence classifiers,” “provide a presence vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to create “a feature set from the training data; mapping the training data to a kernel space; training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data.”  Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine presence votes and determine classification or confidence of these votes.  Applicant has additionally not provided a teaching of how “deep learning” as it relates to neural networks is carried out, and specifically what steps are performed in a “gradient descent process.”  However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1, 13, 14, 16 and 20 and their dependent claims are rejected under 35 U.S.C. 112(b).  There is insufficient antecedent basis for the limitations in these claims.  Claim 1 recites “the inflatable chamber” without any prior recitation of an inflatable chamber.  Claim 14 recites “the deep learning model” without any prior recitation in previous claims.  Claim 16 recites “the initial neural network” without any prior recitation in previous claims.  Claim 20 recites “the inflatable chamber” without any prior antecedent basis.  Appropriate correction is required. 




Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 3 are entirely found within claim 1, therefore claim 3 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





In view of the above rejections the respective claims are rejected as best understood on prior art as follows:



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,635,953 to Nunn et al. (“Nunn”).
Claim 1.  Nunn teaches:
“A bed system comprising: a first bed comprising: a first mattress; a first pressure sensor in communication with the first mattress to sense pressure applied to the first mattress; and a first controller in data communication with the first pressure sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings indicative of the sensed pressure of the inflatable chamber; and transmit the first pressure readings to a remote server such that the remote server is able to generate one or more presence classifiers using training data created with the first pressure readings such that, when the one or more presence classifiers are run by a controller on incoming pressure readings, the one or more presence 
Nunn teaches an air mattress with a first and second air chamber (Fig. 1, #’s 14B and 14B) with pressure sensors (transducers, Fig. 2, #46), which then uses the collected pressure data to determine if one or more users are present (“presence classifiers” in Applicant’s claim language); also see at least Nunn, column 9, lines 1-5.
Regarding claim 20, Nunn also teaches “means for supporting the first mattress” at least as a “foundation that supports the bed” in column 5, lines 34-42.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,635,953 to Nunn et al. (“Nunn”).
Regarding claims 2-18: these claims are directed toward aspects of data analysis techniques and methods that are well known in the art of computer science.  Nunn teaches performing data analysis of data provided by sensors, and using pressure data to determine whether a user is present on the mattress (Nunn, column 9, lines 1-5), then based on that information, the bed of Nunn initiates some change in the bed (Nunn, Figs. 4-5).  While Applicant’s terminology may differ slightly from the terminology used by Nunn, the fundamental aspects of data analysis and the functionality that they provide are taught by Nunn, despite any differences in terminology, Nunn is considered to make obvious the data analysis techniques claimed by Applicant.  Furthermore, Applicant has not provided explicit detail as to how to perform various data analysis techniques such as how to “generate one or more presence classifiers,” “provide a presence vote,” “mapping the training data to a kernel space,” self-organizing mapping,” manipulating a “feature set,” “training a classifier with the feature set,” how to perform “supervised” or “unsupervised” training, or how to create “a feature set from the training data”, “mapping the training data to a kernel space”, or “training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data.”  Applicant has also not provided details regarding how to perform “k-means clustering, mixture modeling, hierarchical clustering, self-organizing mapping, and hidden Markov modelling,” or how to determine presence votes and determine classification or confidence of these votes.  Applicant has additionally not provided a teaching of how “deep learning” as it relates to neural networks is carried out, and specifically what steps are 
Claim 19.  The system of claim 1, wherein: the first mattress comprises a first inflatable chamber; the first pressure sensor is in fluid communication with the first inflatable chamber to sense the pressure applied to the first mattress; the second mattress comprises a second inflatable chamber; and the second pressure sensor is in fluid communication with the second inflatable chamber to sense the pressure applied to the second mattress (regarding two inflatable chambers, see Nunn, Fig. 1, #’s 14A and 14B).
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan in view of US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”), and in view of US Patent 7,542,959 to Barnhill et al. (“Barnhill”).
Claim 1.  A bed system comprising: a first bed comprising (Rawls-Meehan, Fig. 4A, #102): a first mattress (Rawls-Meehan, Fig. 5BA, #124); a first pressure sensor (Rawls-Meehan, teaches the use of pressure sensors in at least paragraph [0385]) in communication with the first mattress to sense pressure applied to the first mattress; and a first controller (Rawls-Meehan, see at least paragraph [0018]) in data communication with the first pressure sensor, the first controller configured to: receive, from the first pressure sensor, first pressure readings Oexman in Fig. 2 and discussed in paragraph [0029]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bed of Rawls-Meehan with inflatable chambers as disclosed by Oexman for the purpose of allowing air chambers to be adjusted in order to maximize a user’s comfort); and transmit the first pressure readings to a remote server such that the remote server is able to generate one or more presence classifiers using training data created with the first pressure readings such that, when the one or more presence classifiers are run by a controller on incoming pressure readings, the one or more presence classifiers provide a presence vote (Rawls-Meehan teaches a remote server in at least paragraph [0215] that analyzes data; regarding presence classifiers, Rawls-Meehan generally discusses that his invention is capable of “detecting presence of a particular user” in paragraph [0385] and additionally that “pressure sensors…may be used to sense a condition…associated with the adjustable furniture facility or a user…to trigger actuation of a component…or one or more of the other systems associated with the adjustable bed”, furthermore Rawls-Meehan teaches the use of various sensors for various purposes in paragraph [0163]; however Rawls-Meehan and Oexman do not explicitly teach details about data analysis techniques or methods of computer science such as the use of training data, presumably because they are well known in the art, as is discussed in Barnhill; Barnhill
a second bed comprising: a second mattress; a second pressure sensor in communication with the second mattress to sense pressure applied to the second mattress; and a second controller in data communication with the second pressure sensor, the controller configured to: receive the one or more presence classifiers; run the received presence classifiers on second pressure readings in order to collect one or more presence votes from the running presence classifiers; determine, from the one or more presence votes, a presence state of a user on the second bed (Rawls-Meehan teaches the use of a second bad facility in at least paragraph [0236]); responsive to the determined presence, operate the bed system according to the determined presence state (see at least Rawls-Meehan, paragraph [0012]). 
Claim 2.  The bed system of claim 1, wherein operating the bed system according to the determined presence state comprises one of the list consisting of turning on a light, turning off a light, turning on a warming feature, changing bed firmness of the mattress, and articulating a foundation of the bed system (Rawls-Meehan discusses various light and home control systems in paragraph [0161]).
Claim 3.  The bed system of claim 1, the bed system further comprising the remote server (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 4.  The bed system of claim 3, wherein the remote server is physically remote from the first controller and the second controller; and wherein the remote server is in data communication with the first controller and the second controller (Rawls-Meehan, paragraphs [0214]-[0215]).
Claim 5.  The bed system of claim 3, wherein the remote server is configured to: generate, from the training data, the one or more presence classifiers; and send, to the second controller, the one or more presence classifiers (Rawls-Meehan and Oexman do not explicitly teach details about data analysis techniques or methods of computer science, presumably because they are well known in the art, as is discussed in Barnhill; Barnhill teaches the use of training data to produce a feature ranking with a support vector machine, SVM, in column 30, 
Claim 6.  The bed system of claim 5, wherein generating, from the training data, the one or more presence classifiers comprises: generating a feature set from the training data; mapping the training data to a kernel space (Barnhill teaches “In the context of a support vector machine, the present invention also provides for the selection of at least one kernel prior to training the support vector machine”; see Barnhill, column 5, lines 57-64).; and training a classifier with the feature set so that, based on the training data in kernel space, the classifier is able to classify unseen data (Barnhill teaches training a classifier beginning in column 5 at line 16) 
Claim 7.  The bed system of claim 6, wherein training a classifier comprises unsupervised training (see discussion in Barnhill beginning in column 37, line 5).
Claim 8.  The bed system of claim 7, wherein the unsupervised training comprises at least one of the group comprising k-means clustering, mixture modeling, hierarchical clustering (Barnhill, column 38, lines 56-67), self-organizing mapping, and hidden Markov modelling (Barnhill, column 14, lines 17-43).
Claim 9.  The bed system of claim 6, wherein training a classifier comprises supervised training (see discussion in Barnhill beginning in column 39, line 15).
Claim 13.  The bed system of claim 5, wherein generating the one or more presence classifiers comprises training a deep learning model on the training data (in view of Applicant’s paragraph [0005], “deep learning” is understood to be “Training the deep learning model on the training data includes generating an initial neural network configured to receive pressure data and generate presence votes”; in other words, deep learning is a process of using a neural 
Claim 14.  The bed system of claim 5, wherein training the deep learning model on the training data comprises generating an initial neural network configured to receive pressure data and generate presence votes (Barnhill teaches this technique in at least column 3, lines 17-45).
Claim 15.  The bed system of claim 14, wherein the presence vote comprises a presence classification and a confidence value (the use of a confidence value for a data determination is well known in the prior art, as discussed by Barnhill in at least column 31, lines 60-65).
Claim 16.  The bed system of claim 13, wherein generating the one or more presence classifiers comprises: determining a loss value for the initial neural network; and iteratively refining, beginning with the initial neural network, to a final neural network having a lower loss value than the initial neural network (Barnhill, column 31, lines 14 through column 32, line 5).
Claim 17.  The bed system of claim 16, wherein the iterative refining is performed with a gradient descent process until a lower loss value cannot be found with the gradient descent process (Barnhill, column 31, lines 14 through column 32, line 5; the iterative process of Barnhill is considered to be “a gradient descent process”).
Claim 18.  The bed system of claim 1, wherein a particular presence classifier is used for multiple users in multiple beds (Rawls-Meehan teaches the use of multiple beds in paragraph [0236] as well as us by multiple users in a single bed in paragraph [0273]).
Claim 19.  The system of claim 1, wherein: the first mattress comprises a first inflatable chamber; the first pressure sensor is in fluid communication with the first inflatable chamber to sense the pressure applied to the first mattress; the second mattress comprises a second inflatable chamber; and the second pressure sensor is in fluid communication with the second inflatable chamber to sense the pressure applied to the second mattress (regarding two beds, Rawls-Meehan teaches the use of multiple beds in paragraph [0236]; regarding the use of in 
Claim 20.  Applicant’s limitations are substantially the same as the limitations of claim 1; see rejections above.  Regarding “means for supporting the first mattress”, see at least Rawls-Meehan Fig. 6.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0138067 to Rawls-Meehan, US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”), and US Patent 7,542,959 to Barnhill et al. (“Barnhill”), in view of US Patent Application Publication 2016/0300252 to Frank et al. (“Frank”).
Claim 10.  The bed system of claim 9, wherein the supervised training comprises providing the remote server with a set of annotations for the training data (Applicant’s claim limitations are interpreted as being directed toward a process of machine learning or AI in which certain data are categorized and provided to the machine learning model such that the machine learning model can better interpret similar data in the future; Barnhill teaches that “supervised training” is well known but does not teach details of this method; Frank
Claim 11.  The bed system of claim 10, wherein the annotations for the training data are provided by a human (Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”).
Claim 12.  The bed system of claim 10, wherein the annotations for the training data are provided programmatically (as best understood from Applicant’s paragraph [00257], data that are provided “programmatically” are generated by a computer algorithm and are not provided by a human; Frank paragraph [1742] teaches “manual annotation and/or an externally generated annotation”). 



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673